Title: John Adams to Abigail Adams Smith, 17 December 1790
From: Adams, John
To: Smith, Abigail Adams


My Dear Child:
Philadelphia, December 17th, 1790.
I have not had an opportunity to write you till now, since the departure of your Colonel Smith, for England. I presume that this voyage was undertaken on mature deliberation, and wish it may prove exactly to his satisfaction, and his interest. The state of solitude, however disagreeable, should be rendered tolerable to you, when you recollect the many years of separation which fell to the lot of your parents, in infinitely more gloomy times, and with prospects more dismal and disconsolate. Your children are a trust which will employ your mind, and occasion both business and amusement. Retirement from the world, to a great degree, of which the absence of a husband gives not only an excuse, but a peculiar grace, is not at all incompatible with the solidity, prudence, diligence, and economy, as well as thoughtfulness of your character.
This world, without constant recollection and serious reflection, is but a gay bauble.
Our family are all well, except your youngest brother, who is on the mending hand. Your little John is as healthy as he is lively and entertaining. God bless him and his brothers, is the daily prayer of
John Adams.
